Citation Nr: 0931860	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  08-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which granted service connection for 
PTSD, and assigned an initial disability rating of 30 
percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claims for entitlement to an 
initial rating in excess of 30 percent for PTSD, and 
entitlement to TDIU due to service-connected disabilities.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 
18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 
(1995).

Regarding his service-connected PTSD, the Board notes that 
the Veteran's most recent VA examination was provided in 
January 2007.  Additionally, the Veteran's VA treatment 
records show that his Global Assessment of Functioning (GAF) 
score has worsened from 55 at the time of his January 2007 VA 
examination to 45 in VA treatment records dated August 2007, 
September 2007, and May 2008.  Moreover, in July 2009, the 
Veteran's representative requested that the Veteran be 
provided with a new VA examination because his PTSD has 
worsened.  In light of the evidence of worsening, as well as 
the more than two-and-a-half years since the Veteran's last 
VA examination, the Veteran should be scheduled for a new VA 
examination to ascertain the degree of disability currently 
associated with his service-connected PTSD.  Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43, 186 (1995).

On remand, the Agency of Original Jurisdiction (AOJ) should 
also obtain all of the medical records showing treatment for 
PTSD since July 2008, which are not already of record.

With regard to a claim of entitlement to TDIU, the Board sees 
the RO adjudicated this issue in a June 2008 rating decision.  
However, the Veteran's representative raised the claim that 
his PTSD has given rise to TDIU in a September 2008 
statement.  The U.S. Court of Appeals for Veterans Claims 
(Court) recently held that a request for a TDIU, whether 
expressly raised by Veteran or reasonably raised by the 
record, is not a separate "claim" for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, 
if the claimant or the evidence of record reasonably raises 
the question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part 
and parcel of the increased rating claim is the issue of 
whether a grant of TDIU is warranted as a result of that 
disability.  Id.  

In the present case, during the pendency of his appeal, the 
Veteran has submitted evidence that he is unemployable due to 
his PTSD.  See, e.g., a September 2007 statement from the 
Veteran's then-current employer, and the Veteran's October 
2007 letter of resignation and retirement.  Additionally, the 
Veteran has not engaged in employment since October 2007.  
Therefore, the Board finds the evidence of record has 
reasonably raised the issue of entitlement to a TDIU as an 
element of the increased rating claim on appeal.  Since 
entitlement to a TDIU is part of the Veteran's increased 
rating claim, the proper remedy here is for the Board to 
remand, rather than refer, the TDIU issue to the AOJ for 
proper development and adjudication.

Entitlement to TDIU may be assigned when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  38 C.F.R. § 4.16(a).  If 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.

The Veteran has the following service-connected disabilities:  
PTSD, rated as 30 percent disabling; diabetes mellitus, rated 
as 20 percent disabling; peripheral neuropathy of the left 
lower extremity (also claimed as restless leg syndrome) 
associated with diabetes mellitus, rated as 20 percent 
disabling; peripheral neuropathy of the right lower extremity 
(also claimed as restless leg syndrome) associated with 
diabetes mellitus, rated as 20 percent disabling; skin rash 
to include onychomycosis associated with diabetes mellitus, 
rated as 10 percent disabling; and erectile dysfunction 
associated with diabetes mellitus, rated as 0 percent 
disabling.  His combined service-connected disability rating 
is 70 percent.  See 38 C.F.R. § 4.25 (combined ratings 
table).  In determining the combined rating, the Board has 
considered the bilateral factor for the lower extremities.  
See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Thus, he does not 
satisfy the threshold minimum percentage rating requirements 
of 38 C.F.R. § 4.16(a) for a grant of TDIU.

If, however, a Veteran fails to meet the applicable 
percentage standards set forth in 38 C.F.R. § 4.16(a), rating 
boards should refer to the Director, Compensation and Pension 
Service for consideration all cases where the Veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
The Veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b).

There is some competent evidence of record that the Veteran 
is unable to secure and follow a substantially gainful 
occupation due to his service-connected disabilities, such 
that a referral of the TDIU claim for extra-schedular 
consideration is appropriate under 38 C.F.R. § 4.16(b).  In 
addition to the September 2007 employer's statement and the 
October 2007 letter of resignation, two letters from the 
Veteran's colleagues, dated January 2007 and February 2007, 
are of record.  In light of this evidence, an evaluation by 
the Director of Compensation and Pension Service is 
warranted.  38 C.F.R. § 4.16(b).

In conclusion, the Board refers the Veteran's TDIU to the 
Director of Compensation and Pension Service for an 
evaluation under 38 C.F.R. § 4.16(b), subject to the 
Veteran's failure to qualify for a determination of whether 
he is entitled to a grant of TDIU under 38 C.F.R. § 4.16(a).  
If, however, the Veteran qualifies for an evaluation of 
entitlement to TDIU under 38 C.F.R. § 4.16(a) prior to 
referral to the Director of Compensation and Pension Service, 
the AOJ may make a determination on the issue of entitlement 
to TDIU without referring the claim to the Director of 
Compensation and Pension Service for an evaluation under 38 
C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health 
care providers that have treated or 
evaluated him for his service-connected 
PTSD since July 2008, and attempt to 
obtain records from each health care 
provider that he identifies who might have 
available records, if not already in the 
claims file.  If records are unavailable 
and future attempts to retrieve the 
records would be futile, notations to that 
effect should be made in the claims 
folder.

2.  After completion of the above, 
schedule the Veteran for a VA psychiatric 
examination to determine the nature and 
extent of his service-connected PTSD.  The 
veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences on his claim for a higher 
rating.  The examiner should perform any 
tests or studies deemed necessary for 
accurate assessments. 
 
The psychiatric examiner is requested to 
assess the nature and severity of the 
Veteran's service-connected PTSD.  The 
claims file must be made available to, and 
be reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  The examiner should 
give detailed clinical findings of the 
symptomatology attributable to the 
Veteran's service-connected PTSD, 
including, as applicable, speech patterns, 
occurrence of panic attacks, impairment of 
memory, abstract thinking and judgment, 
disturbances of mood, suicidal ideation, 
and ability to establish and maintain 
effective work and social relationships.  
The examiner should provide a current GAF 
score and indicate any occupational and 
social impairment according to the rating 
criteria and GAF.   
 
The rationale for any opinions and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons why.

3.  After completion of the above, the AOJ 
should readjudicate the Veteran's claim 
for entitlement to an initial rating for 
PTSD in excess of 30 percent.

4.  After completion of the above, 
determine whether the Veteran has one 
service-connected disability rated at 60 
percent or more, or two or more 
disabilities rated at a combined 70 
percent or more, one of which is rated at 
40 percent or more.  See 38 C.F.R. 
§§ 4.16(a), (b).  If that determination is 
in the affirmative, readjudicate his claim 
for entitlement to TDIU.  
38 C.F.R. § 4.16(a).  If that 
determination is negative, submit the 
issue of TDIU to the Director of 
Compensation and Pension Service for an 
evaluation under 38 C.F.R. § 4.16(b).  The 
Board seeks a determination of whether the 
Veteran is rendered unable to secure or 
follow a substantially gainful occupation 
by reason of his service-connected 
disabilities.  See VAOPGCPREC 6-96.  All 
of the Veteran's service-connected 
disabilities, as well as his employment 
history, educational and vocational 
attainment and all other factors having a 
bearing on his employability (or lack 
thereof) should be considered.  

5.  After completion of the above, if the 
issue of TDIU was sent to the Director of 
Compensation and Pension Service for an 
evaluation under 38 C.F.R. § 4.16(b), then 
readjudicate the issue of TDIU in light of 
the additional evidence obtained. 

6.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
Veteran and his representative should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




